OMB APPROVAL OMB Number: 3235-0167 Expires: October 31, 2013 Estimated average burden hours per response: UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number:000-53224 China Prosperous Clean Energy Corporation (Exact name of registrant as specified in its charter) West Side, Public Transportation Gas Filling Center, Angang Avenue-Middle Part, Yindu District, Anyang, Henan Province, Postal code: 455000 The People’s Republic of China (Address of principal executive offices, including zip code) 86-372-3166864 (Registrant’s telephone number, including area code) Copy of Communication to: Bernard & Yam, LLP Attention: Bin Zhou, Esq. 401 Broadway Suite 1708 New York, NY 10013 Phone:212-219-7783 Fax: 212-219-3604 Common Stock, $0.00001 par value per share (Title of each class of securities covered by this Form) (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: xRule 12g-4(a)(1) oRule 12g-4(a)(2) oRule 12h-3(b)(1)(i) oRule 12h-3(b)(1)(ii) oRule 15d-6 Approximatenumber of holders of record as of the certification or notice date: 8 Pursuant to the requirements of the Securities Exchange Act of 1934, China Prosperous Clean Energy Corporation has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:February 15, 2012 By: /s/ Wei Wang Wei Wang President, CEO
